Status of Claims
Claims 1 and 9-16 have been amended.
Claims 17-20 have been canceled.
Claim 21 has been newly added.
Claims 1-16 and 21 are currently pending and have been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 September 2020 has been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection:
	Applicant submits that the present claims recite additional elements that reflect a substantial improvement in the function of technology in the field of multiple distributed ledgers systems and networks. The examiner agrees. The present claims recite additional elements 

102/103 Rejection:
	Applicant’s arguments have been considered and are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kud in view of Derbakova et al. (US 20180113752 A1).

 In regards to Claims 1 and 11, Kud discloses:
A (Computer program product configured to perform a) method for attaining scalable transaction throughput in a multiple distributed ledger system including a plurality of distributed ledger networks each of which has a plurality of nodes, one of the plurality of distributed ledger networks has a source distributed ledger and another distributed ledger network has a target distributed ledger, the method comprising: determining an existing transaction in the source distributed ledger which has a transaction output that is unspent and owned by the entity (See Kud: Para. [0083] – “The Payer initiates a transaction request to transfer Digital Value as a certain amount of electronic money from the Payer to the Recipient (step 210). At the same time, the Payer is authenticated in the system in accordance with the Public Contract (for example, by entering login and password). The transaction request is made using the Payer's communication device 105, which interacts with the system by means of modern communication facilities. The Recipient's name (for example, John Smith) and the nominal of Digital Value--the number of electronic money units are entered in the system (step 220)”); 
generating and submitting an initiating transaction for commission to the target distributed ledger, wherein the initiating transaction has a transaction output (See Kud: Para. [0083] – “The Payer initiates a transaction request to transfer Digital Value as a certain amount of electronic money from the Payer to the Recipient (step 210). At the same time, the Payer is authenticated in the system in accordance with the Public Contract (for example, by entering login and password). The transaction request is made using the Payer's communication device 105, which interacts with the system by means of modern communication facilities. The Recipient's name (for example, John Smith) and the nominal of Digital Value--the number of electronic money units are entered in the system (step 220)”); 
generating and submitting a locking transaction for commission to the source distributed ledger, wherein the locking transaction is generated to spend and lock the transaction output of the existing transaction in the source distributed ledger and reference the initiating transaction in the target distributed ledger to verify the existence of the initiating transaction (See Kud: Para. [0088] – “Next, the Digital Value of the nominal specified by the Payer is blocked in the Payer's account (step 260)”); and 
generating and submitting a completing transaction for commission to the target distributed ledger, wherein the completing transaction is generated to spend the transaction output of the initiating transaction in the target distributed ledger and references the locking transaction in the source distributed ledger to verify existence of the locking transaction (Para. [0089] – “Then the Recipient is informed of the created transaction. He/she can be informed by the system in automated mode or by the Payer. The Payer informs the Recipient in any convenient way and at any convenient time about the physical object used to create the Primary Authentication Artifact, about the specified Additional Transaction Execution Conditions, informs the Recipient about the transaction identifier and the pin code (step 270).”).
wherein the source distributed ledger is different from the target distributed ledger.

Kud fails to explicitly disclose:
wherein the source distributed ledger is different from the target distributed ledger.

However, in a similar field of endeavor, Derbakova discloses:
wherein the source distributed ledger is different from the target distributed ledger (See Derbakova: Fig. 1a – Derbakova discloses transactions being performed between a source ledger 122 and a target ledger 124 which are different distributed ledgers/blockchains).

Therefore, it would have been obvious at the time of the effective filing date to substitute the transaction source ledger and destination ledger of Kud for the source ledger and destination ledger capable of cross-ledger transaction facilitation/communication as disclosed by Derbakova in order to increase the overall efficacy of the invention by allowing for more data storage by leveraging multiple distributed ledgers rather than a singular ledger which would allow for more data storage and distribution of load between multiple blockchains.

In regards to Claim 21, the combination of Kud and Derbakova discloses:
The method of claim 1, wherein the unspent transaction output of the existing transaction represents an amount of currency (See Kud: Para. [0083] – “The Payer initiates a transaction request to transfer Digital Value as a certain amount of electronic money from the Payer to the Recipient (step 210). At the same time, the Payer is authenticated in the system in accordance with the Public Contract (for example, by entering login and password). The transaction request is made using the Payer's communication device 105, which interacts with the system by means of modern communication facilities. The Recipient's name (for example, John Smith) and the nominal of Digital Value--the number of electronic money units are entered in the system (step 220)” – Kud discloses an unspent output in the form of a Digital value or a number of electronic money units. Under broadest reasonable interpretation, an electronic money unit is considered to be a currency)

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kud in view of Derbakova in further view of Markus (US Patent Publication Number 20130226891).

In regards to Claims 2 and 12, the combination of Kud and Derbakova discloses the method of claim 1 but fails to explicitly teach:
wherein the transaction output of the initiating transaction is only spendable by the completing transaction when the completing transaction references the locking transaction and when a value of the transaction output of the initiating transaction matches a value of the transaction output of the existing transaction.

However, in a similar field of endeavor, Markus teaches:
wherein the transaction output of the initiating transaction is only spendable by the completing transaction when the completing transaction references the locking transaction and when a value of the transaction output of the initiating transaction matches a value of the transaction output of the existing transaction (See Markus: Para. [0085] – “At block 911, for each locked transaction data, processing logic compares the current version value to the version value that is represented in the local transaction context to determine if there is a match. If there is at least one comparison that does not match (block 911), processing logic sends a message to the transaction manager indicating a failed prepare operation at block 913. If all of the comparisons result in a match (block 911), processing logic sends a message to the transaction manager indicating a successful prepare operation and that the transaction is ready for a commit at block 915”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the transaction data comparison method of Markus in the transaction locking method of the combination of Kud and Derbakova in order to ensure that the proper amount of value/funds is transferred.

Claim 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kud in view of Derbakova, in further view of Markus and Smith et al. (US Patent Publication Number 20180089041 A1).

In regards to Claims 3 and 13, the combination of Kud, Derbakova, and Markus discloses the method of claim 2 but does not explicitly disclose:
wherein the locking transaction uses a Merkle tree reference to reference the initiating transaction.

However, in a similar field of endeavor, Smith discloses:
wherein the locking transaction uses a Merkle tree reference to reference the initiating transaction (See Smith: Para. [0032] – “A Merkle tree is used in distributed ledgers to summarize all transactions in a block by producing an overall digital fingerprint of the entire set of transactions. A Merkle tree is constructed by recursively hashing pairs of nodes until there is only one hash, which is called the Merkle root”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the Merkle tree structure of Smith to the locking transaction of the combination of Kud, Derbakova, and Markus in order to produce an digital fingerprint of the transaction (See Smith: Para. [0032]).

In regards to Claims 4 and 14, the combination of Kud, Derbakova, and Markus discloses the method of claim 3. However, the combination of Kud, Derbakova and Markus fails to explicitly disclose:
wherein the completing transaction uses a Merkle tree reference to reference the locking transaction.

However, in a similar field of endeavor, Smith teaches:
wherein the completing transaction uses a Merkle tree reference to reference the locking transaction (See Smith: Para. [0032] – “A Merkle tree is used in distributed ledgers to summarize all transactions in a block by producing an overall digital fingerprint of the entire set of transactions. A Merkle tree is constructed by recursively hashing pairs of nodes until there is only one hash, which is called the Merkle root”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the Merkle tree structure of Smith in the locking transaction of the Kud, Derbakova and Markus in order to produce an digital fingerprint of the transaction (See Smith: Para. [0032]).

Claim 5-8, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kud in view of Derbakova, in further view of Cuomo et al. (US Patent Publication 201802681525 A1).

In regards to Claim 5 and 15, the combination of Kud and Derbakova discloses the method of claim 1 but fails to explicitly disclose:
Wherein the method is performed by a node-stack of the source distributed ledger.

However, in a similar field of endeavor, Cuomo discloses:
Wherein the method is performed by a node-stack of the source distributed ledger (See Cuomo: Para. [0033] – “A blockchain software stack is provisioned by blockchain cloud services whenever users request new blockchain software stack instances, for example, a blockchain node or a blockchain peer.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the software/node stack of Cuomo in the transaction method of the combination of Kud and Derbakova in order for users to find patterns and trends of datastores, containers, and processes (See Cuomo: Para. [0033]).

In regards to Claim 6, the combination of Kud, Derbakova, and Cuomo discloses:
The method of claim 5, wherein the initiating and completing transactions are submitted to a node-stack of the target distributed ledger, and the node-stack of the target distributed ledger further submits the initiating and completing transactions to the target distributed ledger (See .

In regards to Claim 7 and 16, the combination of Kud and Derbakova discloses the method of claim 1. However, the combination of Kud and Derbakova  does not explicitly disclose:
Wherein the method is performed by a node-stack of the source distributed ledger.

However, in a similar field of endeavor, Cuomo discloses:
Wherein the method is performed by a node-stack of the source distributed ledger (See Cuomo: Para. [0033] – “A blockchain software stack is provisioned by blockchain cloud services whenever users request new blockchain software stack instances, for example, a blockchain node or a blockchain peer.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the software/node stack of Cuomo in the transaction method of the combination of Kud and Derbakova, in order for users to find patterns and trends of datastores, containers, and processes (See Cuomo: Para. [0033]).

In regards to Claim 8, the combination of Kud, Derbakova, and Cuomo discloses:
The method of claim 7, wherein the locking transaction is submitted to a node-stack of the source distributed ledger, and the node-stack of the source distributed ledger further submits the locking transaction to the source distributed ledger (See Kud: Para. [0088] – “Next, the Digital Value of the nominal specified by the Payer is blocked in the Payer's account (step 260)”, See Cuomo: Para. [0033] – “A blockchain software stack is provisioned by blockchain cloud services whenever users request new blockchain software stack instances, for example, a blockchain node or a blockchain peer.”).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kud in view of Derbakova in further view of Senci et al. (US Patent Publication Number 20180174252 A1).

In regards to Claim 9, the combination of Kud and Derbakova discloses:
The multiple distributed ledger system comprises: a plurality of distributed ledger networks communicatively connected to each other to perform a cross-ledger transaction, each said distributed ledger network having a plurality of nodes (See Derbakova: Fig. 1a – Derbakova discloses a plurality of distributed ledger networks/blockchains (122, 124, and 126) communicatively connected via transactions (127 and 129), See Derbakova: Para. [0019] – “Example embodiments provide a cross-ledger messaging blockchain context which preserves the transactional integrity of each independent blockchain system and ensures that data ; 

However, the combination of Kud and Derbakova fails to explicitly disclose:
wherein a distributed ledger network that maintains a local distributed ledger includes a plurality of foreign payment verification nodes for another distributed ledger in the system to provide verification of the cross-ledger transaction.

However, in a similar field of endeavor, Senci discloses:
wherein a distributed ledger network that maintains a local distributed ledger includes a plurality of foreign payment verification nodes for other distributed ledgers in the system to provide verification of the cross-ledger transaction. (See Senci: Para. [0024] – “For example, a merchant may be presented with a foreign payment card. The merchant may be reluctant to accept a foreign payment card, due to an increased risk that the transaction may later be identified as fraudulent. To mitigate the risk of fraudulent transactions, the merchant may query the TI computing device with a payment card identifier to determine if there are recorded travel reservations to the country or the region where the merchant is located”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the foreign payment verification of Senci to verify the cross-ledger transactions of the combination of Kud and Derbakova, in order to prevent fraudulent transactions from occurring that originating from foreign locations.

In regards to Claim 10, the combination of Kud, Derbakova, and Senci discloses:
The method of claim 1, wherein wherein the multiple distributed ledger system comprises: a plurality of distributed ledger networks communicatively connected to each other to perform a cross-ledger transaction (See Derbakova: Fig. 1a – Derbakova discloses a plurality of distributed ledger networks/blockchains (122, 124, and 126) communicatively connected via transactions (127 and 129), See Derbakova: Para. [0019] – “Example embodiments provide a cross-ledger messaging blockchain context which preserves the transactional integrity of each independent blockchain system and ensures that data elements needed are delivered using a cross-ledger system, which will be required for input into transactional activity of another business activity.”), 
each said distributed ledger network having a plurality of nodes; and a set of nodes that are shared by the plurality of distributed ledger networks to provide verification of the cross-ledger transaction (See Senci: Para. [0024] – “For example, a merchant may be presented with a foreign payment card. The merchant may be reluctant to accept a foreign payment card, due to an increased risk that the transaction may later be identified as fraudulent. To mitigate the risk of fraudulent transactions, the merchant may query the TI computing device with a payment card identifier to determine if there are recorded travel reservations to the country or the region where the merchant is located”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685